DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Claim Status
Claims 1, 6, and 8 are amended.
Claims 1-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 08 August 2022, with respect to the rejection(s) of claim(s) 1-20 under Marker in view of Shih have been fully considered and are persuasive. Shih does not teach that the product is produced from a lignocellulosic feed, and thus there is no motivation to use the process of Shih on the product of Marker which is a lignocellulosic feed as newly claimed. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-6, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shabtai et al. (US 5,959,167).
With regard to claims 1 and 10, Marker teaches a process for conversion of biomass to a liquid product (column 2, lines 31-33) comprising the following steps (see columns 3-11):
a) introducing solid biomass and molecular hydrogen to a hydropyrolysis reactor comprising a deoxygenation catalyst, which produces a partially deoxygenated hydropyrolysis product, C1-C3 gases, H2O, CO, CO2, H2 (column 4, lines 41-47) and char and catalyst fines (column 7, line 2).
b) removing the char and catalyst fines from the product (column 7, lines 2-3).
c) subjecting the product above, minus the char and catalyst fines, to a hydroconversion step in a hydroconversion reactor with a catalyst (column 7, lines 23-33).
d) cooling the effluent from the hydroconversion to condense the materials into gasoline and diesel liquid (substantially fully deoxygenated C4+ hydrocarbon liquid) and light gases, separating the gases from the liquid, as well as separating the water (column 8, lines 10-14).
Marker also teaches the step of removing the water before the step of removing the gases from the condensed liquid (see Fig. 1), unlike the instant claims. However, it is well known that selecting the order of the steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do the steps of Marker in the order claimed, because selection of order of steps is known to be prima facie obvious. 
Marker further teaches providing a gasoline and diesel product (Fig. 1) and that the biomass may specifically be lignocellulosic material (column 1, lines 19-21). 
Marker fails to explicitly teach that the diesel product comprises aromatics. However, GTI teaches that the two stage hydropyrolysis and hydroconversion of wood biomass (lignocellulosic material) (IH2, page 11, first paragraph) inherently produces aromatics (page 25, Figure 18). Thus, the product produced by the hydropyrolysis and hydroconversion of Marker, which is equivalent to the claimed product and the product of the process of GTI, would be expected to inherently contain aromatics.
Marker further teaches a step of hydrocracking of the hydroconversion product (column 10, lines 36-38) in the presence of a CoMo, NiMo, or NiW catalyst on silica alumina (column 11, lines 11-12). However, Marker does not specifically teach that the hydrocracking step reduces the total aromatics content, reduces the benzene content, or increases the cetane number of the product.
Shabtai teaches a method for conversion of lignin to gasoline (column 1, lines 21-23) comprising hydrodeoxygenation followed by partial ring hydrogenation and mild hydrocracking (column 9, lines 60-67). Shabtai further teaches that the ring hydrogenation and mild hydrocracking under preferred processing conditions converts aromatic components into paraffins such that the product has a permissible aromatics content of about 25 wt% or less and substantially zero concentration of benzene (column 10, line 60 to column 11, line 3). Shabtai further teaches that the catalyst is NiW, CoMo, or NiMo on silica alumina (instant claim 10) (column 10, lines 41-42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hydrocracking conditions and catalyst of Shabtai in the process of Marker to convert aromatics and reduce the total aromatics content, because Marker and Shabtai each teach hydrocracking of a hydrodeoxygenated product from lignin comprising aromatics, and Shabtai teaches that using certain processing conditions to lower the aromatics content allows the production of a product containing a permissible concentration of aromatics and substantially zero benzene (column 10, line 60 to column 11, line 3).
With regard to claim 2, Marker further teaches that the light gases in step d) are sent to a reforming unit where the light gases including CO and CO2 with the water are converted into H2 and CO2 (column 8, lines 12-14). Marker does not specifically teach that the reformer includes a water-gas shift reaction. However, one of ordinary skill in the art would reasonably conclude that the reforming of Marker also includes the water-gas shift reaction, because Marker teaches the same components as the instant claimed components, and teaches the same products of H2 and CO2 as recited as being formed by this process in the instant specification (page 14, lines 1-5). Therefore it is expected that the step of reforming of Marker is equivalent to the step of reforming and water-gas shift of instant claim 2.
With regard to claim 4, Marker teaches that the H2 from the reformer is circulated back to the hydropyrolysis reaction (step a)) (column 8, lines 22-24). 
With regard to claim 5, Marker further teaches that the process is a self-sustaining process, which once started makes all the reactants of the process (column 2, lines 31-33) including the H2 (column 5, lines 37-38). While Marker does not specifically recite that this H2 which is used in the entire process comes from the reforming reaction, it is expected that since this is the only process step of Marker which creates H2 to be used, that this H2 is what is used in all steps which require hydrogen input to the reaction, which would be steps a), c), and f), absent any evidence to the contrary.
With regard to claim 6, Marker further teaches that the deoxygenation catalyst can be sulfided NiMo or CoMo supported on silica-alumina (column 6, lines 20-22).
	With regard to claim 11, Shabtai teaches that combinations of catalysts can be used for the hydrocracking step (column 10, line 43). This is equivalent to at least two hydroprocessing catalysts of claim 11.
	With regard to claim 12, Shabtai does not specifically teach that the catalysts may be present in a stacked catalyst bed. However, one of ordinary skill in the art would recognize that the beds could be arranged in any known manner, including a stacked bed configuration, without any expected change in the functions of the catalysts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the combination of hydrocracking catalysts in a stacked catalyst bed, because Shabtai teaches using the a combination of catalysts in the same reactor, and one of ordinary skill in the art would know an option for placing the two catalysts in the same reactor which would be selected with a reasonable expectation of success and without undue experimentation is a stacked bed configuration. 
	With regard to claim 13, Marker does not specifically teach separating the gasoline fraction by fractionating the deoxygenated products before hydrocracking. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the fractions by fractionating before performing the hydrocracking step, because Marker teaches that the products include gasoline, and the hydrocracking step of Shabtai would be expected to remove the aromatics from gasoline, as recited, and thus one would separate the gasoline from the other products before performing the hydrocracking step, as claimed. Fractionation (distillation) is a well-known method of separating distillate fractions including diesel from an effluent stream, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use fractionation to separate the gasoline, absent any evidence to the contrary.
With regard to claim 15, Marker in view of Shabtai teaches hydrocracking a gasoline component, which would have been obvious to distill from the products of Marker including a gasoline fraction. The instant specification recites that gasoline is a naphtha range fraction of hydrocarbons, and that naphtha range hydrocarbons boil in the range of 90 to 200°C (instant specification page 15, lines 12-15 and 23-24). Therefore, it is expected that the gasoline of Marker in view of Shabtai has boiling points in the range of 90 to 200°C as claimed, absent any evidence to the contrary.
With regard to claim 16, GTI teaches that the hydrotreating conditions which remove oxygen also remove sulfur when the catalyst is NiMo or CoMo (page 5, fourth full paragraph, page 23, Figure 16). Marker teaches that the hydrodeoxygenation step can be NiMo or CoMo (column 6, lines 20-22). Thus, one of ordinary skill in the art would reasonably conclude that the hydrodeoxygenation step, which is before the hydrocracking step of Marker in view of Shabtai, also is effectively a hydrodesulfurization step, as claimed, absent any evidence to the contrary. 
	With regard to claims 17-19, Marker in view of Shabtai teaches hydrocracking of the hydrocarbon product which includes a diesel fraction. While Marker in view of Shabtai does not explicitly teach that the hydrocracking also increases the cetane number by at least 5, reduces the density, and reduces the nitrogen and/or sulfur content, because Marker in view of Shabtai teaches the same process of hydropyrolysis, hydroconversion, and hydrocracking to produce a diesel fraction having reduced aromatics, and Marker and Shabtai teach a similar catalyst as claimed (column 10, lines 41-43), one of ordinary skill in the art would reasonably conclude that the hydrocracking of Marker in view of Shabtai also increases the cetane number by at least 5, reduces the density, and reduces the nitrogen and/or sulfur content as claimed, absent any evidence that the hydroprocessing step as claimed is different from the process of Marker in view of Shabtai.
	With regard to claim 20, Marker as evidenced by GTI teaches that the product of the hydropyrolysis and hydroconversion steps inherently comprises aromatics (GTI Figure 18). One of ordinary skill in the art would understand that the amount of aromatics, absent any evidence of differences in the claimed process and the process of Marker, would be the same in the process of Marker as in the claimed process since Marker discloses the same process steps for producing the fully deoxygenated C4+ hydrocarbon liquid from lignocellulosic material. Thus, the fully deoxygenated C4+ is expected to have at least 60 wt% aromatics, similarly as claimed, absent any evidence to the contrary.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shabtai et al. (US 5,959,167) as applied to claim 2 above, and further in view of McCall et al. (US 2013/0305591).
With regard to claim 3, Marker as evidenced by GTI and in view of Shabtai teaches the process above.
Marker as evidenced by GTI and in view of Shabtai fails to teach that the light gases are purified before being sent to the reforming reaction.
McCall teaches a process for forming hydrocarbons from renewable feedstocks (paragraph [0001]), where the light hydrocarbons (recycle gas) produced in the process are subjected to steam reforming and recycled to the reaction zones (paragraph [0037]). McCall further teaches that the hydrogen for the process can be derived from a recycle gas stream which may pass through purification facilities for the removal of acid gases (sulfur and NH3) (paragraph [0029]). Therefore, McCall teaches purifying the recycle gases to remove sulfur and NH3- before being sent to the steam reforming process. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of purifying the gases before sending them to the reforming zone of Marker, because Marker and McCall both teach a process for forming hydrocarbons from renewable feedstocks, and McCall further teaches that it is known to purify the recycle gas to remove acid gases, and to produce hydrogen from recycle gases (paragraphs [0037], [0029]).
Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shabtai et al. (US 5,959,167) as applied to claims 1 and 6 above, and further in view of Quignard et al. (US 2011/0167713).
With regard to claim 7, Marker teaches the process above, where the deoxygenation catalyst can be any deoxygenation catalyst suitable for use in the temperature range of 800 to 1000°F (column 5, lines 48-49, line 5).
Marker fails to teach that the deoxygenation catalyst is a sulfided nickel/molybdenum or cobalt/molybdenum catalyst on an alumina support.
Quignard teaches a process for hydroconverting biomass to fuel (paragraphs [0001]-[0002]) where the first hydroconverting (deoxygenation paragraph [0100]) comprises a catalyst which is preferably cobalt-molybdenum or nickel-molybdenum on alumina (paragraph [0107]) and where the catalyst are preferably sulfided (paragraph [0108]). Quignard further teaches that the process may be done between 300 to 440°C (572 to 824°F) (paragraph [0094]) which overlaps the temperature range of Marker. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst of Quignard in the process of Marker, because Marker teaches any suitable deoxygenation catalyst can be used and Quignard teaches the catalyst for deoxygenation (paragraphs [0107], [0100]).
With regard to claims 8 and 9, Marker teaches the process above, where the hydroconversion catalyst is a sulfided NiMo or CoMo catalyst (column 7, lines 39-40). 
Marker fails to teach the support for the hydroconversion catalyst.
Quignard teaches a process for hydroconverting biomass to fuel, where the second hydroconverting catalyst preferably comprises cobalt-molybdenum or nickel-molybdenum on alumina (paragraph [0107]) and where the catalyst are preferably sulfided (paragraph [0108]). Therefore, Quignard teaches that it is known to use alumina as the support for a sulfided NiMo or CoMo catalyst.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alumina as the support for the sulfided NiMo or CoMo catalyst of Marker, because both Marker and Quignard teach a hydroconversion reaction comprising a sulfided NiMo or CoMo catalyst, and Quignard teaches that it is known to use alumina as the support for the catalyst (paragraph [0107]).
With regard to claim 14, Marker as evidenced by GTI and in view of Shabtai teaches the process above.
Marker as evidenced by GTI and in view Shabtai fails to specifically teach distilling the product into a fraction having the specific boiling points of instant claim 14.
Quignard teaches a process for hydroconverting biomass to fuel, comprising a step of separating the products from the hydroconversion into at least one light fraction comprising naphtha and/or diesel (paragraph [0113]) by distillation (paragraph [0115]). It is also known in the art that diesel is a desired fraction for further processing into many chemicals and other uses. The instant specification recites that middle distillates have a boiling point range of 150 to 380°C and that diesel is a middle distillate (instant specification page 15, lines 8-10 and 15). Therefore, it is expected that the diesel separated from of Marker by the process of Quignard has a boiling point of 150 to 380°C as claimed, absent any evidence to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distill the product of Marker into fractions including a diesel fraction as well as the gasoline fraction, because Marker and Quignard both teach a process for hydroconverting biomass to fuel and Quignard teaches separating the product into fractions by distilling the product into fractions, and diesel is a fraction which is known in the art to be useful for making chemicals and other processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772